          Case 1:20-cv-02906-ER Document 35
                                         28 Filed 11/13/20
                                                  10/14/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                 Case No.: 1:20-cv-02906-ER



  JAILINELI LTD., a foreign corporation,
  RAQUETTE VIEW LIMITED, a
  foreign corporation, LIQUID, LP, a
  foreign limited partnership,
  BENJAMIN BEJA LEZAMA, and
  MARIANA PINTO ESCANDON,

                Plaintiffs,

                v.

  PRODIGY NETWORK, LLC, a                                 DEFAULT JUGDMENT
  Delaware limited liability company,
  1400 N ORLEANS NEWCO, INC., and
  PRODIGY SHOREWOOD DOMESTIC
  FEEDER REP FUND, LLC,

                 Defendants.


       Plaintiffs commenced this action on April 8, 2020, by filing a summons and complaint

(the “Complaint”). See Docket Entry (“D.E.”) 1, 3-5. On June 24, 2020, Plaintiffs filed their

First Amended Complaint (the “Amended Complaint”) (D.E. 14). In an effort to correct a filing

deficiency, Plaintiffs filed a corrected Amended Complaint (the “Operative Complaint”). On

July 2, 2020, at approximately 11:05 am, Ramona Talvacchio, a process server duly authorized to

serve legal process, personally served a copy of the summons and Operative Complaint on

Defendants Prodigy Network, LLC, 1400 N Orleans Newco, Inc., and Prodigy Shorewood

Domestic Feeder REP Fund, LLC (collectively, “Defendants”) by serving Defendants’ registered

agent, National Registered Agents, Inc., at 1209 Orange Street, Wilmington, DE 19801.




                                              1
          Case 1:20-cv-02906-ER Document 35
                                         28 Filed 11/13/20
                                                  10/14/20 Page 2 of 2




Defendants having not answered the Operative Complaint, and the time for answering the
Operative Complaint having expired, it is
       ORDERED, ADJUDGED AND DECREED: That Plaintiffs have judgment against
                                                        14
                             3,000,000 with interest at ____%
Defendants in the amount of $_________                        amounting to $ 3,420,000
                                                                             _________plus
                                                          625
costs and disbursements of this action in the amount of $______amounting in total
    3,420,625
to $__________.

DATED:        November 13, 2020
              New York, New York


                                            ______________________________
                                            United States District Judge

                                            This document was entered on the docket
                                            on November 13, 2020.




                                              2
